Citation Nr: 1755922	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability evaluation in excess of 30 percent for coronary artery disease (CAD) prior to July 8, 2016, and in excess of 60 percent thereafter. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a November 2015 video conference hearing.  A transcript of this proceeding is associated with the claims file.

In April 2016, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the Veteran's outstanding VA treatment records and the requested VA examinations and functional limitations findings.  Moreover, the RO sent the Veteran a May 2016 letter requesting authorization to obtain private treatment records, but he did not respond.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, the representative indicated in July 2017 correspondence that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Moreover, the Veteran submitted a buddy statement regarding the PTSD claim in September 2016.  As his 2013 substantive appeal was received after February 3, 2013, this evidence is subject to initial review by the Board because neither the Veteran nor his representative explicitly has requested AOJ consideration.  See 38 U.S.C.A. § 7105(e). 

While the appeal was in remand status, in a September 2016 rating decision, the RO increased the Veteran's initial disability rating for his service-connected CAD to 60 percent effective July 8, 2016.  The Board has recharacterized that issue on the cover page accordingly.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, due to symptoms such as: persistent re-experiencing of traumatic events; increased arousal, including sleep impairment, irritability, and angry outbursts; hypervigilance; an exaggerated startle response; anxiety; suspiciousness; mild memory loss (such as forgetting names, directions, or recent events); panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships, but with some positive family and other social relationships.

2. Prior to July 8, 2016, the Veteran's service-connected CAD was manifested by no worse than METs greater than 5, but not greater than 7, resulting in dyspnea, fatigue, angina, dizziness, or syncope; and a left ventricular ejection fraction ranging from 60 to 64 percent.

3. Since July 8, 2016, the Veteran's service-connected CAD has manifested as no worse than METs greater than 3, but not greater than 5, resulting in dyspnea, fatigue, and angina; and a left ventricular ejection fraction of between 55 and 60 percent.

4. The evidence is at least in equipoise as to whether the combined effects of the Veteran's service-connected left knee condition, CAD, and PTSD, to include medication side effects, have prevented him from securing or following a substantially gainful occupation.
CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an initial disability rating for CAD in excess of 30 percent prior to July 8, 2016 and in excess of 60 percent thereafter have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, DC 7005 (2017).

3. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration were provided to the Veteran in the January 2013 statement of the case (SOC) and will not be repeated here in full.  

For the reasons discussed below, the increased rating claims for PTSD and CAD are denied, and the TDIU claim is granted.


I.  Increased Rating for PTSD 

The Veteran currently receives a 50 percent rating for his service-connected PTSD under DC 9411, 38 C.F.R. § 4.130.  He seeks a higher rating.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In this case, the Veteran reported and was found to experience the following PTSD symptoms: persistent re-experiencing, including recurrent distressing dreams; persistent avoidance of stimuli associated with trauma; increased arousal, including difficulty with sleep, irritability and anger outbursts; hypervigilance; and an exaggerated startle response.  Additional noted symptoms included panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  Moreover, he was found to have anxiety, suspiciousness, chronic sleep impairment, and mild memory impairment (such as forgetting names, directions, or recent events).  He was found not to pose a danger to himself or others.  See June 2010, August 2011, and August 2016 VA psychological examination reports.  The Veteran stressed during the 2015 Board hearing that his PTSD symptoms included a lack of patience with others and irritability; specifically, he stated that he can be "short" with others.

Both the 2011 and 2016 VA psychiatric examiners characterized the Veteran's level of functioning due to his PTSD symptoms as "occupational and social impairment with reduced reliability and productivity." 

Regarding social functioning, the Veteran reported some social isolation, including superficial, distant relationships with church acquaintances.  However, he also reported that he enjoyed attending church and had some positive family relationships, including with his children and siblings.  See August 2011 and August 2016 VA examination reports.  He also testified during the Board hearing that he had positive experiences attending reunions with fellow veterans.

Regarding occupational functioning, the Veteran was noted to have sustained a career as a crane operator for over thirty years until approximately 2009.  He reported good relationships with supervisors and co-workers in the past, but that this occupation generally did not require him to relate to others.  See August 2011 and August 2016 VA examination reports.

A review of the Veteran's VA treatment records confirms his hearing testimony and statements to the VA psychological examiners that although he used psychotropic medications to manage his PTSD symptoms, he generally did not undergo outpatient mental health treatment, namely psychotherapy, during the appeal period.  Both the 2011 and 2016 VA examiners noted the Veteran's lack of current mental health treatment, including psychotherapy, and the need for follow-up treatment, which the examiners communicated to the Veteran.  An August 2014 VA outpatient comprehensive psychiatric evaluation is one of the only outpatient mental health treatment records from during the appeal period, and the provider's findings and the Veteran's reported symptoms generally were consistent with the results of the 2011 and 2016 VA examinations discussed above.  Non-mental health VA treatment providers who made psychiatric findings consistently noted that the Veteran denied suicidal or homicidal ideation.

The Board finds that a higher, 70 percent rating is unwarranted for any time during the appeal period.  The Veteran's overall symptomatology and level of occupational and social impairment due to such symptoms do not more nearly approximate a 70 percent rating.

The Board recognizes that the Veteran has had some PTSD symptoms resembling those referenced in the criteria for a 70 percent rating, including panic attacks, irritability, and difficulty in adapting to stressful circumstances.  However, at no time were such symptoms shown to result in occupational and social impairment with deficiencies in most areas as contemplated by a 70 percent rating.  See Vazquez-Claudio, supra.  Moreover, such symptoms were not found to be of the nature and severity contemplated by the 70 percent rating.  For example, the Veteran's noted irritability was not found to be "unprovoked" or accompanied by periods of violence.  Likewise, although the 2011 VA examiner noted panic attacks more than once per week, this symptom is squarely contemplated by the current, 50 percent rating.  Indeed, this symptom is distinct from the "near-continuous" panic affecting the ability to function independently, appropriately and effectively described in the 70 percent rating criteria.

The Board also recognizes that the Veteran has had some social impairment due to his PTSD symptoms.  However, at no time during the appeal period did the evidence show an "inability to establish and maintain effective relationships" as contemplated by the 70 percent rating.  Indeed, while he had some degree of social difficulty due to his irritability and reported some distant relationships, he also reported that he enjoyed attending church and had some positive social relationships with family members and fellow veterans.

Furthermore, the Veteran did not have most of the symptoms referenced in the criteria for a 70 percent rating, including: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.

In summary, the Veteran's service-connected PTSD symptoms have not more closely approximated those referenced in the 70 percent rating criteria.  Nor have they resulted in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating at any time during the appeal period.  See Vazquez-Claudio, supra.  A 70 percent rating is therefore unwarranted at any time during the appeal period.

The Board also finds that a 100 percent rating is unwarranted because at no time has the Veteran been found to have symptoms listed in the 100 percent rating criteria; nor were his PTSD symptoms shown to result in total occupational and social impairment at any time during the appeal period.  The August 2016 VA examiner referenced memory loss.  However, this was characterized as "mild;" examples included forgetting names, directions, or recent events, as opposed to the names of close relatives, one's own occupation, or one's own name, as contemplated by the 100 percent rating criteria.  Therefore, the weight of the evidence shows that a 100 percent disability rating is unwarranted.

Finally, to the extent that the Veteran contends that his PTSD symptoms have worsened such that a higher rating is warranted, the Board also notes that the Veteran has acknowledged that he essentially has opted out of follow-up mental health treatment, to include psychotherapy.  The 2011 and 2016 VA psychological examiners expressly deemed such treatment necessary and recommended it to him during those examinations.  Voluntarily opting out of necessary, recommended mental health treatment does not suggest a higher rating is warranted.

In summary, the claim for an increased rating for PTSD is denied.  The Veteran's symptomatology and level of impairment is consistent with and adequately contemplated by the current, 50 percent rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II. Increased Initial Rating for CAD

The Veteran currently receives an initial 30 percent disability rating for CAD prior to July 8, 2016 and a 60 percent rating thereafter under DC 7005.  He seeks higher initial ratings.  For the reasons discussed below, the claim is denied as to both periods.

      A. Prior to July 8, 2016

After a careful review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's CAD prior to July 8, 2016.  At no time during this period did the Veteran display: more than one acute episode of congestive heart failure in the past year (no congestive heart failure was noted in the September 2011 VA examiner's addendum, and various VA treatment records noted no congestive heart failure); workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope (the September 2011 VA examiner's addendum noted, "METs 7 level"); or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent (the September 2011 VA examiner noted a LVEF of 64 percent based on March 2011 diagnostic test results; June 2014 VA stress myocardial perfusion scan results noted a normal LVEF of 63 percent; and a June 2015 VA nuclear medicine note found a normal LVEF of about 60 percent).  The evidence indicates that the Veteran's CAD symptoms during this period fall squarely within those required for a 30 percent evaluation.  

As such, an increased evaluation is not justified for this period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert, supra.

      B. Since July 8, 2016
      
After a careful review of the evidence of record, the Board finds that an evaluation in excess of 60 percent is not warranted for the Veteran's CAD since July 8, 2016.  At no time during this period did the Veteran display: chronic congestive heart failure (the July 2016 VA examiner found the Veteran did not have CHF); or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope (the July 2016 VA examiner found a workload of  >3 to 5 METs resulting in dyspnea, fatigue, and angina); or left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent (the July 2016 VA examiner found that LVEF was 55 to 60 percent).  The evidence indicates that the Veteran's CAD symptoms during this period fall squarely within those required for a 60 percent evaluation.  

As such, an increased evaluation is not justified for this period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert, supra.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record regarding either of the CAD staged ratings on appeal.  See Doucette, supra.


III. TDIU

The Veteran claims entitlement to a TDIU primarily due to his service-connected CAD, PTSD, and left knee disability.  He filed his TDIU claim in February 2013, indicating he had last worked December 1, 2010.  However, when VA verified his employment, the actual date he last worked was December 1, 2009.

Since January 2, 2009, the Veteran has had a combined disability evaluation of at least 80 percent (it has been higher during certain time periods).  He also has two or more service-connected disabilities, with at least one disability ratable at 40 percent or more - specifically, his service-connected PTSD, which has been assigned a 50 percent rating from December 30, 2008.  Thus, he meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  The Board finds that this is the case here.

The Veteran's education background was through one year of college.  His employment background and training was almost exclusively in the field of crane operation.  He worked as a crane operator for more than thirty years until approximately late 2009 or 2010, when he lost his position due to lack of work.  He credibly reported to various treatment providers and VA examiners that this work required him to climb up a crane and maintain a commercial vehicle license.  

Various VA examination reports and VA treatment records reference the Veteran's hydrocodone prescription taken in part to manage his service-connected left knee pain, and one noted side effect of this drug in the VA treatment records is drowsiness.

A March 2010 statement by private treating physician Dr. J.M.B. found that climbing cranes may put the Veteran in danger of injury and falling due to his bilateral knee problems.  The doctor also implied that the Veteran's pain medications may interfere with working.  

A February 2012 primary care note referenced the Veteran's need to take hydrocodone for bilateral knee pain "all the time."  The provider noted that he had tried to go to work, which required him to climb a crane, but could not do so due to pain.

During a September 2011 VA examination, the Veteran credibly reported that he took hydrocodone to manage his left knee pain.  Regarding left knee functional limitations, the examiner noted his inability to participate in various physical activities such as walking and standing for long periods without pain.  The Veteran also reported that he was unable to work due to pain and pain management.  Regarding the effect of the left knee disability on the Veteran's usual occupation and daily activities, the examiner noted that the Veteran had to avoid strenuous activities.  An addendum to the September 2011 VA examination report regarding the Veteran's heart condition found that he would have a hard time doing very strenuous activities such as lifting and running, which would impair the physical activities of employment.  

A May 2016 VA primary care note referenced the Veteran's credible report that his commercial vehicle license was "pulled" due to his heart medications.  He also credibly reported that he can no longer climb and operate heavy cranes like he used to.  

A July 2016 VA examiner found that the Veteran's heart condition impacted his ability to work due to limited exertion.  The examiner explained in an addendum that although he can do basic activities of daily living such as walking, he cannot do heavy work activity due to his chest pain and fatigue.  The examiner noted the Veteran's report that he had lost his commercial driver's license due to his multiple medications.  

A July 2016 VA psychological examiner found that the Veteran's functional limitation due to PTSD included his need for two psychotropic medications to treat his symptoms such as sleep disorder, irritability, and anxiety.  The examiner also explained that the Veteran had intermittent relapses, including after the death of a fellow veteran.  The examiner also noted that the Veteran tends to isolate and keep social relationships fairly distant.

The Veteran credibly testified during the November 2015 Board hearing that he made at least one, brief attempt to resume work as a crane operator, but was unsuccessful.  He explained during the hearing and to various VA examiners that he has been unable to resume employment as a crane operator due to restrictions on commercial vehicle licenses for people who take medications such as hydrocodone.  The Board takes judicial notice of the fact that hydrocodone is an opioid, narcotic pain medication.  See https://www.drugs.com/hydrocodone.html.

The Board finds a TDIU is warranted.  The combined effect of the Veteran's service-connected CAD and left knee disability effectively precludes his ability to work in jobs that require strenuous physical activity, like his prior employment, which was completely in crane operating positions that required him to climb cranes.  Moreover, side effects such as drowsiness from his narcotic medication needed to manage his left knee pain, as well as his PTSD symptoms (including sleep impairments), impose significant functional impacts on his ability to work in even sedentary positions.  The combined effect of these service-connected disabilities likely precludes him from obtaining or maintaining gainful employment.

The Board acknowledges that the September 2011 VA examiner found that the Veteran could have a sedentary job with no impairment.  However, the Board rejects that finding as speculative and conclusory because it has no basis in the Veteran's actual employment history, which almost exclusively was in crane operator positions requiring physical exertion to climb the cranes.  There is no evidence from the Veteran's educational or employment background to suggest that he would qualify for such sedentary roles.  Moreover, despite any hypothetical, implausible ability to work in sedentary roles, the Veteran consistently and credibly has reported that his medications for his service-connected conditions, including his narcotic medication for his left knee pain, prevent him from maintaining his commercial vehicle license required for crane operator positions.  

In summary, the Board finds a TDIU is warranted due to the combined effects of the Veteran's service-connected left knee disability, CAD, and PTSD.

Finally, the Board has considered VA's duty to maximize a veteran's benefits, including possible entitlement to special monthly compensation (SMC) in addition to a total disability rating.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (2016).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  

Here, the Board's TDIU grant herein was not based upon a single disability, but rather the combined effects of multiple service-connected disabilities.  Therefore, the Board will not infer an issue of SMC at this time.


IV. Duties to Notify and Assist

To the extent any private medical evidence is not in the record on appeal, that is directly due to the Veteran's failure to authorize VA to request his private medical records.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.

ORDER

Entitlement to a disability evaluation in excess of 50 percent for PTSD is denied.

Entitlement to an initial disability evaluation in excess of 30 percent for CAD prior to July 8, 2016 and in excess of 60 percent thereafter is denied. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


